Miller, Judge,
concurring.
I agree with the result reached by the majority. However, it should he pointed out that in the Authentic Furniture case, supra at 7, 486 F. 2d at 1064, the majority, without citation of authority, stated:
We consider the application of the test, whereby the absence of a substantial or essential part precludes classification as the un*67finished article itself, to be well founded in the case law so ably discussed by the lower court and aptly followed in the present case.
My dissenting opinion there set forth the correct test, namely: the absence of a substantial and essential part.
The problem the majority now faces is that the “well founded” test it proclaimed in Authentic would, if applied, preclude classification of the merchandise in this case as the unfinished article, namely: “Tooth brushes.” It is stuck with the Customs Court’s finding, supra at 3, 432 F. Supp. at 1356, that:
Both the Broxodent device and a brush are essential components of plaintiff’s electric toothbrush.
The majority attempts to meet the problem by limiting its “well founded” test to situations where there is a competing parts provision. There being no competing parts provision here, it finds application of a test of substantiality alone to be proper. However, there is no logical basis or authority for such a distinction, and there is authority to the contrary. See Twin Pin Co. of U.S.A. v. United States, 24 Cust. Ct. 430, 431 (1950).
Instead of trying to distinguish the misstated and misapplied test set forth in Authentic, the majority would far better rest its decision on legislative intent, which is well and persuasively set forth in the opinion. Of course, the correct test stated in my dissenting opinion in Authentic would also support the decision.